Citation Nr: 0621461	
Decision Date: 07/20/06    Archive Date: 08/02/06

DOCKET NO.  99-22 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for lichen simplex 
chronicus and tinea cruris secondary to burns of the scrotum, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an annual clothing allowance.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from February 1976 to 
February 1979.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, as well as 
the VA Medical Center (VAMC) in Dallas, Texas.  By an April 
1999 determination, the Dallas VAMC denied the clothing 
allowance claim.  Thereafter, the Waco RO denied the 
veteran's increased rating claim by a March 2002 rating 
decision.

The veteran provided testimony at a videoconference hearing 
before the undersigned in April 2005, a transcript of which 
is of record.

For the reasons detailed below, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

In October 2005, the Board remanded the current appellate 
issues for additional development.  The United States Court 
of Appeals for Veterans Claims (Court) has held that "a 
remand by this Court or the Board confers on the veteran or 
other claimant, as a matter of law, the right to compliance 
with the remand orders.  We hold further that a remand by 
this Court or the Board imposes upon the Secretary of 
Veterans Affairs a concomitant duty to ensure compliance with 
the terms of the remand."  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  As detailed below, the Board's October 
2005 remand directives have not been satisfied, and, thus, a 
new remand is required to comply with the holding of Stegall.

With respect to the increased rating claim, the Board 
directed, in part, that the veteran be requested to identify 
any medical treatment he had received for his service-
connected lichen simplex chronicus and tinea cruris since 
July 2003, and that any such records be obtained.  The Board 
acknowledges that correspondence was sent to the veteran in 
January 2006 requesting additional information, and it does 
not appear he responded to this request.  However, the Board 
also directed that he be provided with a new examination to 
evaluate the current severity of the disability, and no such 
examination was conducted - a fact noted by the veteran in a 
March 2006 statement.  Therefore, the remand directives have 
not been satisfied as to this issue, and a new remand is 
required in order to accord the veteran the examination.

In regard to the clothing allowance claim, the Board noted in 
October 2005 that the issue was the subject of a January 2001 
remand, which directed that relevant medical records be 
obtained, and that the claim be readjudicated by the VA 
hospital or outpatient clinic of jurisdiction; that 
additional medical records were obtained; and handwritten 
notes to an April 2002 Report of Contact reflected that, in 
May 2003, the Dallas VAMC was in the process of making a 
determination on this claim and would issue a Supplemental 
Statement of the Case (SSOC) if it continued the denial.  
However, the documents assembled for the Board's review did 
not reflect whether this claim was subsequently allowed or 
denied.  Therefore, on remand, the RO was to contact the 
Dallas VAMC to determine whether the veteran's clothing 
allowance claim was allowed or denied.  If allowed, no 
further action was warranted, but if the claim had been 
denied, the Dallas VAMC was to promulgate an SSOC on this 
issue, and the relevant records returned to the Board.

A December 2005 Report of Contact reflects that the issue was 
not one over which the AMC had jurisdiction, and that a 
program analyst from the Veterans Health Administration (VHA) 
requested the claims folder in order to copy all the 
documents necessary to process the remand, that this was 
accomplished and the folder returned to the AMC.  Thereafter, 
e-mails dated in March 2006 indicate that information was 
requested from VHA personnel as to the status of the claim, 
and the response was that the claim had been denied in 1999 
and no other information was of record.  As such, it appears 
the claim remains denied, but no SSOC was promulgated as 
directed by the Board's remand.  

The Board acknowledges the AMC's assertion that the VHA has 
jurisdiction over the clothing allowance issue.  However, as 
the prior remand directed that the Dallas VAMC promulgate an 
SSOC if the claim remained denied, the Board must once again 
include it as part of the remand directives.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The veteran should be afforded an 
examination to determine the current 
nature and severity of his service-
connected lichen simplex chronicus and 
tinea cruris.  The claims folder should 
be made available to the examiner for 
review before the examination.

2.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

3.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  

If the benefits requested on appeal are 
not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished an 
SSOC, which addresses all of the evidence 
obtained after the issuance of the last 
SSOC in March 2006, and provides an 
opportunity to respond.  

4.  The Dallas VAMC must readjudicate the 
veteran's clothing allowance claim.  If 
allowed, no further action is warranted 
on this claim.  However, if the claim has 
been denied, the Dallas VAMC should 
promulgate an SSOC on this issue, and the 
relevant records returned to the Board.

The case should then be returned to the Board for further 
appellate consideration, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
J. CONNOLLY JEVTICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


